Campbell J.:
The construction of the contract between the plaintiff and the firm of .Jenny & Pheljjs is the only matter necessary to be determined. It is very clear that Jenny & Phelps had, under that agreement, no proprietary interest in the logs or lumber. They had no claim of property except in the proceeds after sale. And, being mere agents of Bassett, with an interest which could never attach, even to the proceeds, until they should have completed their labor on the lumber, and made sales, it becomes entirely unnecessary to decide Avhat rights of possession they might have had against Bassett himself, to ensure the completion of their work. Being placed in a position which prevents them from completing it, the contract is, as to these logs, terminated, and Bassett is therefore entitled to recover them. The special purpose for which Jenny & Phelps received them was entirely defeated by the seizure on execution, which made it impossible for them to regain possession, and consequently deprived them of the power to complete the manufacture and sale of the lumber.
It must be certified to the Circuit Court for the county *401of St. Clair, as the opinion of this Court, that the plaintiff had such a right of possession as entitled him to recover in the action.
The other Justices concurred.